 CARTER'S RENTALCarter's of California, Inc., d/b/a Carter's Rentaland International Association of Machinists andAerospace Workers, AFL-CIO, District LodgeNo. 190, Local Lodge No. 1546. Cases 32-CA-199, 32-CA-352, and 32-CA-727June 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 5, 1980, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Carter of Cali-fornia, Inc., d/b/a Carter's Rental, Berkeley, Oak-land, and San Pablo, California, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.DECISIONI STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Oakland, California, onFebruary 27, and March 5-9 and 19-20, 1979.' The un-derlying complaint2issued on April 28, 1978, wasamended during the hearing, and alleges that Carter ofCalifornia, Inc. d/b/a Carter's Rental (herein Respond-ent) had committed certain violations of Section 8(a)(3)and (1) of the National Labor Relations Act as amended.The complaint arose from charges filed by Internation-al Association of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 190, Local Lodge No.1546 (herein IAM) on April 13, 1977, August 29, 1977,and February 17, 1978.This matter was heard in consolidation with a backpay mailer inCases 32-CA-78 and 32-CA-96 A separate supplemental decision. deal-ing with the backpay mailer, alo issued Ihis daleCases 32-CA-199 and 32 CA-352 foirmerly were Cases 20-CA-12746 and Case 20-CA-13334. respcctiiely250 NLRB No. 53FINI)IN(S OF FACII. THFE BUSINESS 1OF RSPONI)ENIFRespondent is a California corporation engaged in therental of tools and sundry other items at locations inBerkeley, Oakland, and San Pablo, California. Its annualrevenues exceed $500,000, and it annually brings intoCalifornia goods of a value in excess of $5,000. It is un-disputed that Respondent is an employer engaged incommerce within the meaning Section 2(2), (6), and (7)of the Act.11. THE I.ABOR ORGANIZATIONSIt is undisputed that IAM and International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein IBT), are labor organizationswithin the meaning of Section 2(5) of the Act.Ill. ISSL .SThe complaint alleges that Respondent violated Sec-tion 8(a)(1) and (3) of the Act by issuing "numerous andfrequent warning notices" to returning strikers betweenOctober 1976 and February 1978, by discharging six em-ployees-Walter Freeman, Richard Mead, JamesMorgan, Janice Browne Tucker. Alfred Walker, andKimberly Westbrook-on various dates from November1976 to February 1978, by constructively dischargingColeen Hogle in September 1977, and by suspendingAlfred Walker for I week in September 1977.The answer denies any wrongdoing.IV. BACKGROUNDSome 25 of Respondent's employees struck from April8 to May 6, 1976. Respondent began reinstating strikersin August 1976, continuing to do so into January 1977.In all, 15 were reinstated. By mid-February 1978, howev-er, none remained. Among those reinstated and then sep-arated are the seven discriminatees herein.In settlement of charges filed in part over Respond-ent's failure to reinstate the strikers as of the end of thestrike, Respondent entered into a settlement stipulationon October 13, 1976, agreeing to offer reinstatement tothem and to make them whole for earnings lost byreason of its failure to reinstate them on May 6. Else-where in the stipulation, Respondent acknowledged thatIAM and IBT, jointly, had become the bargaining repre-sentative of the customer service and plant clerical em-ployees at Respondent's three rental locations on April21, 1976, and that IAM had become the representative ofthe office clerical employees at Respondent's Berkeleyheadquarters on May 6, 1976. The stipulation was adopt-ed by order of the Board on December 21, 1976, and theorder was enforced by a judgment of the Ninth CircuitCourt of Appeals on March 11, 1977.3A bargaining agreement between Respondent and thetwo Unions eventually was entered into on November I,' The hackpay matler nlcllllenoed :lose iill I i iconcerlned with Re-spoldent's obligatliol under Ihe makc-u hole porlion or the slipulalionl. asadopted hy the Board and enlfirced h: the courl33 I)CISIO()NS ()F NATIO()NAlI At()OR R I.AI I()NS BO()ARD1977, effective from October 1, 1977, to October 1, 1978,covering both units.V. IHI: WARNIN(G NOIICI.SA. Fbct.Respondent admittedly ran a "loose ship" before thestrike, with few warnings given and with no system ofwritten warnings. A new system supposedly was institut-ed in April 1976, coincident with the first hiring of strik-er replacements, The immediate effect, if such was thecase, was not dramatic. From April through September1976, the monthly number of written warnings rangedfrom none in May to five in August. In September, forthe first time, a written warning issued to a reinstatedstriker, as against two to striker replacements.In October, the situation changed markedly, withseven written warnings issuing to three ex-strikers (out offive on the payroll at some time during the month),4andeight issuing to four striker replacements (out of an un-disclosed but manifestly larger group of replacements onthe payroll during the month).'In November, 17 warn-ings issued to 4 ex-strikers (out of 4 on the payroll atsome time during the month), while 6 issued to 4 re-placements; and, in December, 28 issued to 8 ex-strikers(out of 11 on the payroll at some time during themonth), as against I spread among the replacements.In January 1977, 7 ex-strikers (out of 10 still on thepayroll) received a total of 17 warnings, and 8 replace-ments received a total of 14. In February, 6 ex-strikers(out of 9 on the payroll) received a total of eight warn-ings, while 5 replacements received 11. Warnings contin-ued to issue thereafter, but the flurry had largely subsid-ed. Only one ex-striker, Alfred Walker, remained on thepayroll after September 8, 1977, and he continued to re-ceive warnings from time to time until his discharge onFebruary 12, 1978.Robert Berg credibly testified that, upon becoming as-sistant manager at San Pablo in October 1976, he wastold by Fred Carter, Respondent's president, to "be hardon" the returning strikers, Carter elaborating that, themore writeups they received, the faster Respondentwould be able to fire them. Carter cautioned, however,that it would be necessary to write up nonstrikers, aswell, "to make the books look good," adding that he"would make sure that" such writeups did not remain inthe nonstrikers' files.Berg estimated that 85 to 90 percent of the writeups"were not justified." A number of those placed in thefiles of the discriminatees, described later, reveal thatpettiness indeed was the order of the day.B. ConclusionIt is concluded that the system of written warnings, asimplemented from October 1976 until there no longerwere any ex-strikers on the payroll in February 1978,was designed to discriminate against the ex-strikers, and4 T,,o cx-strikcrs werce rcinslaiOcd ill Augu"I , tAo ill SeplItnhctr. oll illO()loher. iioncL ill Nosetnihcr. l iin inl De)CLnhr. Lii lll el ill Jililil:lrsh Respindlcn en ploycd 28 sirikcr replacement,l i ll o llC ltll c or .llr0iheLrthat it consequently violated Section 8(a)(3) and (I) as al-leged.While Respondent professes to have changed its warn-ing procedure in April 1976, it is plain that the changebecame an operational reality in October, with the issu-ance of an unprecedentedly large number of warnings inthat and succeeding months. It also is plain that thechange was calculated to harass and provide "grounds"for discharging the ex-strikers. Not only did it coincide,more or less, with their return to the payroll in signifi-cant numbers but, as Berg credibly testified, Carter gaveout the instruction in October to "be hard on" the ex-strikers on the theory that, the more writeups they re-ceived, the faster they could be fired. The ex-strikers re-ceived a discrepant proportion of warnings, as well,which doubtless would have been even more marked butfor Carter's admonition that some be issued to non-strikers, too, "to make the books look good"; i.e., to dis-guise the discriminatory scheme.VL. I I.i AC IUAI I)ISCHIAR(.i.SA. Walter FreemanFacts: Freeman was reinstated on September 2, 1976then discharged on November 6. He was an assistantmanager at Berkeley when the strike began, and wasmade a yardman/counterman at that location upon rein-statement, being restored to his prestrike status about amonth later'iThe record contains a written termination notice,signed by Mel Healey, Respondent's vice president,which explains Freeman's discharge this way:Walt Freeman came in the yard after closing &took $35.00 for personal use. He should not havebeen in the yard. He should not have taken compa-ny money.None of Respondent's officials having testified con-cerning the discharge, there is only Freeman's testimonyof the surrounding circumstances. It was persuasive andis credited. He admittedly took the money, elaboratingthat he asked the Berkeley manager, Mike Privatte, onNovember 4, if he could borrow $35 from the safe; thatPrivatte said "sure," provided it was returned by the fol-lowing Monday, November 8, and that he in fact re-turned it on November 5 notifying Privatte at the time.Freeman's story continued that he was asked byHealey on November 6 if he had borrowed the money.He said that he had, whereupon Healey asked why hehad not obtained approval from Fred Carter or him.Freeman replied that, neither being around, he hadcleared with Privatte. Healey countered that Carter orhe could have been called at home; and that, since nei-ther was, Freeman was being fired.Freeman had borrowed money--not over $7-fromthe safe "once or twice" before the strike, without ad-verse consequence. He then had left an "IOU" in thesafe, which he did not do at the time in question. Thei A, Is .onc ilul id t ill e Ct i r aplli nll hijLkpa.l dCcision of' this cillt.lIw usxtcr. F reliLiii Ii',c r iNa paid ii ai proper level aaier rcinstatemClnt CARTER'S RENTAL.termination notice to the contrary, Freeman is creditedthat he did not enter after closing to get the money.About a month after his reinstatement, Freeman wasasked by Carter if "the striking employees really thoughtthat they could come back after walking out on strike."Freeman answered that he thought so, prompting Carterto ask what led him to believe that. Freeman replied thatthe NLRB and the Union said so, to which Carter de-clared: "That [is] a bunch of malarkey." Carter then saidhe would not take back some of the strikers "under anyconditions," and that he "could drag this thing out for10 years or longer"- "I can just keep appealing it."Freeman's personnel file contained four written warn-ings postdating his reinstatement, none of which he hadseen. They report his being warned "to keep safe moniesat a proper level," "not to punch timecard in early or tostay late if not authorized," "to work yard and not staybehind the counter," and "to answer phone on at least3rd ring-we are losing customers."The California Employment Development determinedthat Freeman was not entitled to unemployment benefitsfollowing his discharge, giving this as its reason:You were discharged when it was shown beyond areasonable doubt that you took money from youremployer for your own use. Under those circum-stances, it must be held that you were dischargedfor actions which injured your employer's interests.Conclusion: It is concluded that Freeman's dischargewas in retribution for his striking, and that it consequent-ly violated Section 8(a)(3) and (1) as alleged.This conclusion follows from Carter's unremittinganimus toward the ex-strikers, as expressed to Freeman;from Carter's resolve, stated to Robert Berg, to dis-charge the ex-strikers as quickly as grounds could beposited; from the misleading nature of Freeman's termi-nation notice, falsely stating that he took the money afterclosing, the implication being that it had been a clandes-tine undertaking; from Freeman's in fact having actedwith the consent of his immediate superior, Privatte,having returned the money both within the time set byPrivatte and before being confronted by Healey aboutwhat he had done; and from the failure of Respondent'switnesses to address any testimony to the question ofFreeman's discharge.'B. Richard MeadFacts. Mead was reinstated on December 7, 1976; thenwas discharged on March 19, 1977. He was a mechanicat Respondent's repair shop in Richmond before thestrike, working primarily as a welder." Upon reinstate-ment, he was made a yardman, first at Oakland, then atSan Pablo.9X The determination of the California Employment Development De-partment, suggesing Ihat Freeman had acted improperly concerning themoney, is rejected as contrary to the weight of evidence as developed inlthe present proceedingI The Richmond shop was cl.s'ed it Ihe start orf he strike never toreopen9 As is concluded in Ihe companion hackpa) decision eof this dale, Re-spondent was not warranted ill relnialing Mea;d a, other than a mcchal-ic. at a mechanlc%' wage lc\clMead was discharged by George Westbrook, the SanPablo manager, after fighting with a coworker, RichardMoody. Before the fight, Moody, a striker replacement,had ignored Mead's request for help in loading a roto-tiller into a Volkswagen, after which Westbrook hadcriticized Mead "about putting something in a car thatmight ruin or wreck it." Mead replied that no one wouldhelp him, at which point, as Mead recalled, Moody"started saying smart remarks about he didn't have tohelp ...and all this other stuff." Mead asked West-brook to "tell that goddamn Mexican [Moody] to shutup." Then, according to Mead, Moody "really startedgetting irate."Mead's testimony continued that Moody threatened to"cut me with his knife," whereupon Mead "pushed himbackwards" with both hands. As Moody sought to re-cover his balance, Mead "grabbed him by his hair" and"in a headlock." Then, "petrified" that Moody might bereaching for his knife, Mead grabbed a steel timing lightfrom the counter, hitting Moody over the head with itseveral times and drawing blood.A coworker, Mike Hoffmann, intervened, taking thetiming light from Mead. Mead continued that he then"looked around ...and Richard Moody has got hisknife out." Mead clutched a piece of pipe. Westbrook,who had inexplicably left the area during the fracas, re-turned about then. He disarmed Moody and Hoffmanagain disarmed Mead.Westbrook shortly returned Moody's knife, and heagain brandished it. Mead wrapped his coat around hishand and challenged: "Well, if we are going to get it,let's get it." Before anything could happen, Westbrooktook the knife once more. He then escorted Mead to thegate and told him he was fired. °Following the discharge, Westbrook placed a termina-tion notice in Mead's file stating:Rich Mead has a very violent temper. 3 times hehas threatened other employees. He hit RichardMoody over head with heavy timing light puttingfive stitches in his head. Richard Moody did not doanything to provoke this type of attack & onlytryed [sic] to defend himself.Moody received no reprimand over the affair.Robert Berg, the San Pablo assistant manager at thetime, credibly testified that, 4 or 5 days before Mead'sdischarge, Fred Carter had encouraged Moody, in Berg'spresence, to get Mead into an argument so that Respond-ent would have grounds to fire him in order to help itwith its labor problems. Then, the day after the dis-charge, as Berg credibly recalled, Carter exulted that "itfinally broke loose," alluding to Mead's notoriously "hottemper," and urged Moody to press criminal chargesagainst him."' Mead" 's erion off the fight, just set forth, correspoiids in mosi par-ticular, v:ilh WeihbroIIk', Iess detailed versionl Moo.ds and Hoffmann didnol teitiify Regardinlg Mood's', saying. before the first contact. that hevwas going to "cut" Mead ' ith hi, knife. Weslbrook initially testified thatMoody salid somethig to Ihall effect later amending " donl' belie, e hesaid th;t. Iro " Meald', troim lonl in thi, regard, initiall5corrolh, ratet d hb'estbhrook L , credilcd335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMead's personnel file contained seven post-reinstate-ment warnings. In seeming contradiction of the termina-tion notice, six refer to such matters as tardiness, failureto call in, and absence because of car trouble, with onlyone mentioning a threat. That one, dated February 19,1977, and signed by Healey and Westbrook, cites Meadfor "using abusive & profane language and threateningbodily harm to a superior in front of Al Walker, shopsteward, directed at Fred Carter." Under "Action to beTaken," the document states: "None at this time. Nexttime, 4 days off without pay. Next time, termination."Recalling the incident underlying the February 19warning, Mead testified that Carter had taken offenseand shoved him after he had referred to one of the em-ployees as "a jerk" and "a knucklehead." That sameafternoon, as Carter was talking with Walker and West-brook, Mead approached them "to see what was goingon." Carter said "something smart" to him, according toMead, and he responded: "Fred, if you touch me again, Iam going to knock your f-ing head right off yourshoulders."Conclusion: It is concluded that Mead's discharge wasin retribution for his striking, and that it consequentlyviolated Section 8(a)(3) and (1) of the Act as alleged.While Mead arguably responded with excessive forceto Moody's taunts, he by then had reason to be appre-hensive about being "cut" by Moody; such taunts hadbeen encouraged by Carter in the hope of inflamingMead and creating a pretext for discharge; and Respond-ent, by its failure to adequately reinstate Mead and theother ex-strikers and by its discriminatory and profligateissuance of warnings, had created a climate of utmosthostility to them.Then, too, there is the haste with which Mead wasfired, even though Westbrook had strangely absentedhimself from the fight and attempted no investigation ofwhat had happened while he was gone; the fact thatMoody, a nonstriker, received not so much as a warningfor his part in the fray, although probably no less culpa-ble than Mead; Carter's exultation on the day afterMead's temper had "finally broke loose"; and Respond-ent's general predisposition to discharge the ex-strikers,the sooner the better.These considerations, in the aggregate, compel theconclusion that the fight, or something like it, had beenforeordained as a device to purge Mead; and, even if itwere not, that Mead would not have been dischargedhad he been the nonstriker and Moody the striker.C. James MorganFacts: Morgan was reinstated on October 13, 1976;then discharged on December 4, 1976. He was a yard-man at Berkeley before the strike, and held that same po-sition at San Pablo after reinstatement. 'Morgan's discharge was accompanied by a terminationnotice signed by Robert Berg, the San Pablo assistantmanager. It cites two December 4 incidents in support ofthe action. Regarding the first, it states:1 As is concluded in the companion backpay decision of this date,however, Morgan's reinstatement was inadequate in part because the con-tent of his work was appreciably more onerous than before; and also be-cause he was not paid at a proper level after reinstatementSending out equipment in unsatisfactory condition.Not checking equipment for satisfactory connec-tions. Causing customer to wait I hr. for horse trail-er because connection was bad and on [illegible].Morgan credibly testified that this involved a customernamed Chuck Steele; that the reference to a bad connec-tion had to do with a nonfunctioning trailer light; andthat eventually, after the San Pablo repairman, RichardMoody, was unable to fix it, Morgan hooked up anothertrailer.Concerning the second December 4 incident, the ter-mination notice states:Later in day, R.L. Creston came in. Waited 2-1/2hrs. for trailer. All was wrong was wire was wornout. Cust. came in complaining. I went out within 5min. found problem. Cust. want to see owner. Hewasn't in. Made written complaint. 2 in one day.Bad customer relations lost rental.This in fact involved a customer named Louis Schultz.Schultz operates a business under the style of R. L. Cus-toms, which perhaps explains his being identified in thewarning as R. L. Creston.Morgan testified in elaborate and convincing detail ofthe events comprising this incident. Summarizing,Schultz browsed around the San Pablo yard for a consid-erable length of time, resisting Morgan's attempts to beof service. Finally, he asked that a 5-by-8 foot trailer behooked to his car. After Morgan had accomplished that,Schultz said he wanted a trailer with two brake lights in-stead of one, so Morgan unhooked the trailer. Schultzthen decided to keep the original, and Morgan againhooked it up.About then, according to Morgan, Schultz said that heneeded a 5-by-12 foot trailer instead of one 5-by-8 feet.Morgan unhooked the first trailer once more, and askedSchultz to back his car to a 5-by-12 foot one. This was alabored process, with Schultz appearing to have troublefollowing Morgan's hand signals. "At one point,"Morgan recalled, "he almost ran over me." Morganeventually hooked the second trailer to Schultz' car,only to be told by Berg to unhook it because the trailerwas too large for the car, an Opel.'2Schultz then saidhe would settle for the original trailer, and Morganbegan to hook it up again.By now, Morgan continued, Schultz was evincinggreat impatience, and seemingly was withholding his co-operation as Morgan attempted to hook up the brakelight. Overcoming that, Morgan nevertheless was unableto get the light to work, even though he had succeededearlier with the same trailer and car. He called for Berg,who came after a several-minute delay. Berg crawledunder the trailer and announced that he had found abroken wire. With that, Schultz declared that he did notwant a trailer, and Morgan unhooked it a last time. Ex-amining the broken wire, Morgan observed that it had a'I Thinking that the hookup of the 5-by-12 foot trailer "looked realprecarious. Morgan had asked Berg to approve it. Berg went to theoffice, according to Morgan, presumably to talk to Fred Carter about it,telling Morgan upon returning to unhook it.336 CARTER'S RENTALclean, unfrayed break, leading him to surmise that it hadbeen cut deliberately after he last previously had un-hooked the trailer from Schultz' car.Morgan saw Schultz go into the office with Berg atthis time, after which they "sort of waved" to each otheras Schultz left. Morgan credibly ';tified that FredCarter was on the premises at least at times during thissequence, and that Schultz and Carter had coffee togeth-er.Schultz submitted a written complaint over the inci-dent before leaving. He at first testified that it was hisidea, "because I don't think .he [Morgan] is competentenough to be working for the public." He later testified,variously, that Carter had suggested that he "make out acomplaint," that he did not so much as see Carter thatday, that a woman employee had broached the ideabefore he spoke with Carter, that the woman's proposalcame after he had spoken with Carter, and that he talkedwith Carter perhaps 20 minutes after he wrote the com-plaint. Schultz further testified that "about two hours"had elapsed before he first voiced dissatisfaction, thatbeing to an unidentified person who "shrugged his shoul-ders"; and that he could not recall if Carter offered tohave someone other than Morgan hook up the trailer-"I was running out of time by now, there was no sense inme messing around."Schultz had done business with Respondent "for manyyears," and he and Carter belong to the same RotaryClub. Berg credibly testified that Schultz "came to theyard very frequently" and that he and Carter "talkedabout Rotary and they would go to lunch quite a bit to-gether." The day before Morgan's discharge, again ac-cording to Berg's credible testimony, Berg heard Cartertell Schultz of his wish to "get rid or' Morgan. Schultz,who had told Carter in the same conversation how aunion had "broke" him and how he "hated" unions,asked if there was anything he could do "to help."Carter proposed:Well, why don't we do this, can you come in actingas a contractor to rent some rental equipment andjust put him through the mess and see if he messesup and just ride him.Schultz replied: "Sure, I will do that."Later, still tracking Berg's credible testimony, Cartertold him about the arrangement with Schultz, instructingBerg "to make sure" that Morgan was assigned to serveSchultz when Schultz came in, and to be alert to writeMorgan up and fire him "on the spot."Berg's testimony continued that, the day after Mor-gan's discharge, Schultz came to the San Pablo yard andboasted that, since Morgan had done "everything right,"he finally had to snip the wire under the trailer with fin-gernail clippers to "get him."Morgan's personnel file contained 12 post-reinstate-ment warnings, the first dated November 4. They citesuch things as tardiness, a failure to wear safety gogglesaround the grinder, the need to turn off machinery whennot in use, a failure to clean up his assigned area, his dis-agreeing that his job duties included repairing flattires,'3and a failure to test equipment before renting it.Morgan credibly testified that he was never shown sev-eral of these warnings.Conclusion: It is concluded that Morgan's dischargewas in retribution for his striking, and that it consequent-ly violated Section 8(a)(3) and (1) as alleged.Berg's credible testimony tells the whole story. Evenwithout it, Schultz was an obvious ringer, brought in todiscredit Morgan and create a pretext for discharge.Janice Browne TuckerFacts: Tucker was reinstated on December 13, 1976;then discharged on April 4, 1977. She was an officeclerical employee at Respondent's Berkeley headquartersboth before and after. 4 She began with Respondent inmid-1973. Yvonne Carter, Fred's wife and a bookkeeperand supervisor for Respondent, described Tucker as an"exceptionally good typist"- "the best we ever had."One of Tucker's main postreinstatement duties was toreview rental contracts for errors.t5Respondent writesabout 600 contracts per week at its three locations, andTucker was to check every one of them, according toYvonne Carter. The stated reason for Tucker's dis-charge, as contained in a termination notice given her byMel Healey, was:Jan has falsified records pertaining to errors madeon contracts by overlooking errors made by certainemployees.Tucker credibly testified that, when he gave her thenotice, Healey disclaimed any knowledge of the underly-ing circumstances and asserted that he was carrying outYvonne Carter's instructions. Yvonne testified, on theother hand, that she had merely told Healey "what washappening," but made no recommendation. Regardless,the errors supposedly being overlooked were those ofthree former strikers-Coleen Hogle, William Mattick,and Alfred Walker. Yvonne testified that she noticed,probably in January, that Tucker was finding no errorsin the contracts prepared by those three, so checkedback and found errors by them that had not been pickedup.Yvonne elaborated that she found "about a dozen"contracts, written over a 2-week period, in which one orthe other of three had made errors that Tucker had notdetected. She added that five or so of the errors were at-LS Morgan did not repair tires before the strike; and he credibly testi-fied that, upon his reinstatement, he was told by George Westbrook, theSan Pablo manager, that he was not to do any repair work Westbrookpresently left to undergo surgery, however, being supplanted by Berg,who assigned tire-repair tasks to Morgan The disagreements ensued,Morgan citing both what Westbrook had told him and the terms of hisreinstatement- "that I was not to do duties other than what I had per-formed before."" As is concluded in the companion backpa) decision of this date.however, rucker's reinstatement was inadequate in part because of dissi-milarities between her prestrike and post-reinstatement work: and also be-cause she was not paid at a proper level after reinstatementiS Tucker is credited that she did not check contracts before the strike,as against Yvonne Carter's assertion that she did. Carter's testimonysimply was unconvincing that contracts were spot checked before thestrike "if [she] made a recommendation." and that she "imagineld]" shemade such a recommendation "over the years337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributable to Hogle, who had written about 200 contractsin that 2-week period; and that two each were attributa-ble to Mattick and Walker, each of whom wrote "veryfew" contracts. Yvonne continued that she did not men-tion the oversights to Tucker, explaining that she "wasjust watching" her and that "it wasn't my place to sayanything to her." She said that she reported her findingsto Fred Carter and to Healey "a couple times," and that"we just watched her."Other than a single contract attached to Tucker's ter-mination notice, reflecting her failure to catch an errorby Hogle, the record is devoid of documentation thatTucker failed, purposely or otherwise, to detect errorsby the ex-strikers. On rebuttal, the General Counsel in-troduced two contracts in which Tucker had notederrors by Hogle, and one each in which she had founderrors by Mattick and Walker. Moreover, a writtenwarning to Kimberly Westbrook, an ex-striker, on Janu-ary 18, 1977, has as an attachment nine contracts witherrors. A comparison of handwriting indicates that errorsin four of the nine were found by Tucker.' 6On an undisclosed date after her reinstatement, Tuckerreceived a written warning from Healey which states:Jan was threatening and intimidating Linda [Hall]with the fact Kathy [Coughlin] would return & takeher job.Tucker credibly testified that this derived from a conver-sation with Hall, a striker replacement, in which, reply-ing to Hall's expressed fear of losing her job shouldCoughlin, an ex-striker, be reinstated, Tucker said thatRespondent, "would have to offer" Coughlin reinstate-ment, and then it would be for her to decide if shewould return.Tucker was a union steward when discharged, and hadbeen for about a month.Conclusion: It is concluded that Tucker's dischargewas in retribution for her striking, and that it conse-quently violated Section 8(a)(3) and (1) as alleged.Being human, Tucker doubtless failed to detect all ofthe errors in all of the hundreds of contracts that shechecked. There is nothing to suggest, however, that sheexercised less scrutiny in reviewing the work of ex-strik-ers than nonstrikers. Indeed, that it took Respondentuntil April to build what it deemed a case for discharge,when the suspicion of misconduct professedly arose inJanuary, speaks eloquently of her even-handedness andof Respondent's duplicity. Duplicity is evident, as well,in Respondent's failure to apprise Tucker of her allegedoversights as they were perceived, rather than "justwatching" her in the manifest hope that she would mis-step.The obvious pretextuousness of Tucker's discharge, incombination with the lengths Respondent was willing togo to rid itself of the ex-strikers (as witness Morgan),leaves no doubt that the discharge was improperly moti-vated.ia This does not mean that Tucker neglected to find errors in the otherfive. Westbrook was reinstated before Tucker, and Tucker did not beginchecking contracts until some sweeks after her reinstatement Prior check-ing was done by Yvonne Carter and Eleanor Nunes.E. Alfred WalkerFacts: Walker was reinstated on December 16, 1976;then was discharged on February 12, 1978. With his dis-charge, Respondent had no ex-strikers on its payroll.Walker was an assistant manager at Oakland when thestrike began, and was made a yardman at Berkeley uponhis return. He was transferred to Oakland after about 3months, still as a yardman and, after another 3 months orso, was returned to Berkeley, continuing as a yardman. 7Walker had been with Respondent for 6 years before thestrike, and was its most senior nonsupervisory employee.About a week before his discharge, Walker wasawarded a $202 judgment against Respondent over somedefective equipment he had rented. That was followedby a letter to him from Yvonne Carter in which she saidthat the judgment would be satisfied on March 25, 1978.On February 11, after receiving the letter, Walker tele-phoned Fred Carter to protest the delay in getting themoney. Both were working when the call was made,Walker at Berkeley, Carter at San Pablo. Carter rebukedWalker for calling about private business on companytime and asked to speak with Healey, who also was atBerkeley.After Healey finished speaking with Carter, he said toWalker: "Fred said he don't want you calling ...any-more to talk about personal business, and he don't talk toniggers nowhere." Walker is black. Offended, Walkertried to call Carter again, only to be told that he had leftfor the day.That night, Walker telephoned the Carter home, seek-ing to talk to Fred. Yvonne answered and said that Fredwas asleep, so he spoke with her. He said he was "tiredof playing games" over the money Respondent owedhim,'8and was tired, as well, of Fred's calling him anigger. Earlier, soon after his reinstatement in 1976 andhaving heard from coworkers that Fred had been refer-ring to him as "'that black nigger' or nigger this ornigger that," Walker had confronted Carter about callinghim names.'9The next day when he got to work, Walker was toldby Healey that he was fired "because you threatened toblow up Fred's house." Healey gave him a terminationnotice stating:Al threatened Yvonne Carter and her house overthe telephone that if Fred didn't stop calling himnames he threatened to blow up house and anyonein it.7 As is concluded in the companion hackpay decision of this date,Walker's reinstatement was inadequate because of dissimilarities betweenhis prestrike and postreinstatement work.'m Walker first sued Respondent in small claims court, receiving a fa-sorable judgment. Respondent appealed. necessitating a second hearing insuperior court. which Walker also won"U Robert Berg credibly testified, with reference to Walker's being as-sigined to clean restrooms after his reinstatement, that Carter had said"Every yard should have a nigger to do it." Charles Eyler, a striker re-placement, credibl) testified that Carter once referred to Walker as a"black bastard" in a conversation with him. Carter testified that he had"never called him [Walker] a nigger in front of his face, ever." CARTER'S RENTALWalker admitted to Healey that he had been "extremelyupset" in the conversation with Yvonne, but deniedthreatening to blow up the house.20Walker then was called into Carter's office. There, inthe presence of Healey and George Westbrook, Carterproclaimed that "no one is going to threaten me or myfamily," and warned that, if Walker ever went to theCarter ranch, he would never leave. A "heated discus-sion" ensued-Carter's characterization-and Carter atlength told Walker to "get out." A shoving match fol-lowed, police were called, and Walker left. By Carter'sadmission, Walker denied again in this exchange that hehad made any threats.Walker served as chief union steward after his rein-statement, and was on the union bargaining committee inthe negotiation of the agreement with Respondent.Carter caused two written warnings to be placed inWalker's personnel file over his activities as a steward.On November 22, 1976, while speaking to Carter onbehalf of Mark St. John, Walker said: "You had enoughproblems now, and you shouldn't add anymore." Thesense of the warning was that Walker had threatenedCarter. And, on December 30, 1976, Carter cited Walkeras being "demanding and disrespectful" after he had at-tempted to speak to Carter about a writeup given toJanice Tucker.In late August 1977, after the refusal of ColeenHogle's request that a shop steward be present whileCarter spoke with her, Walker told Carter that he hadbeen in violation of the labor law and that he could not"pull this kind of shit." A few days later, as is more fullydetailed below, an obscene limerick appeared on the wallof the women's restroom at San Pablo, referring to Aland Coleen-presumably Walker and Hogle.Charles Eyler, a striker replacement, credibly testifiedof a conversation with Carter in November 1977 inwhich Carter complained that Walker ("some black bas-tard") had gotten a little power and it had gone "to hishead," and that he would have "got rid" of Walker bythen "but he has got that goddamn union."In all, Walker's file contained 13 postreinstatementwritten warnings. Apart from those already described,they relate to such things as tardiness; allegedly threaten-ing a striker replacement by telling him he would be sub-ject to replacement when a striker was reinstated; failingto examine equipment before renting it out; accepting anexpired credit card; talking to Kimberly Westbrook, astriker yet to be reinstated, at the Oakland yard; andsaying "f- you" to Richard Moody and offering to"beat his ass."Conclusion. It is concluded that Walker's dischargewas in retribution for his striking, and that it consequent-ly violated Section 8(a)(3) and (1) of the Act as alleged.20 Yvonne originally testified that Walker did not identify himself andsimply said he was "going to blow up the house." Then, faced with heraffidavit, she testified that he said that. if Fred ever called him a niggeragain, he would blow up the house The affidavit of Kimberly West-brook. who was with Walker when he made the call. states that he saidhe was "sick and tired of being called a nigger and he [Carter] better notdo it anymore." She did not testify. having died before the hearingWalker denied making an) threats He was a forthright and persuasiewitness. As the above alteration in Yvonne Carter's testimony suggest,.she was not Walker is creditedHaving been credited Walker that he did not threatento blow up Carter's house, either absolutely or shouldCarter persist in referring to him in a racially slurringmanner, the stated ground for discharge perforce wasfabricated. That, coupled with Carter's remark toCharles Eyler approximately 3 months before the dis-charge that he long since would have "got rid" ofWalker but for the "goddamn union," and Respondent'svirulent hostility toward the ex-strikers generally, ofwhom Walker was the last on the payroll, forces theconclusion that the discharge was unlawfully motivated.F. Kimberly WestbrookFacts: Westbrook was reinstated on December 1, 1976;then was discharged on January 31, 1977. She was acounterclerk at Berkeley before the strike and after herreturn. 2Westbrook received a termination notice explainingher discharge as follows:Employee arrived for work at 7:35. Gave no expla-nation to supervisor as to reason for being late.Normal starting time was 7:30.Westbrook's personnel file contained 11 postreinstate-ment written warnings. They reflect that she twice wassent home for I day as a disciplinary measure, once fortardiness and once for extending credit without authori-zation and overcharging a customer; and that she wassent home for 2 days on one occasion and 3 on anotherbecause of contract errors. The warning reflecting the 2-day suspension was accompanied by nine contracts onwhich errors by her were noted.James Morgan testified credibly and without refutationthat he overheard a conversation, on December 2, 1976,between Mike Privatte, the Berkeley manager, and anagent of the linen service used by Respondent. Motion-ing toward Westbrook, the agent said, "She is back."Privatte replied, "For awhile," and the agent asked, "Doyou want me to order for her?" Privatte shook his headin the negative. The agent asked, "You want me to hangloose for awhile?" Privatte answered, "Yeah, hangloose."Westbrook did not testify, having died February 28,1979. Nor did anyone on behalf of Respondent testifyconcerning her discharge. She was the daughter ofGeorge Westbrook, San Pablo manager.Conclusion. It is concluded that Westbrook's dischargewas in retribution for her striking, and that it conse-quently violated Section 8(a)(3) and (1) as alleged.The stated ground for discharge-reporting 5 minuteslate-is so fraugt with pettiness as to be demonstrablypretextuous. Moreover, Privatte's comments to the agentof the linen service, the day after Westbrook's reinstate-ment, betrayed an intention to retain her only temporar-ily. Finally, Respondent's failure to bring forth witnessesprivy to the discharge suggests a realization that theirtestimony would not bear scrutiny. These factors. togeth-21 As is concluded il the companion backpa3decision ,of this dale,how.ever. Westhrolok never as, paid at a proper leel after reinstatement DECISIONS OF NATIONAL LABOR RELATIONS BOARDer with Respondent's fierce antistriker resolve, necessi-tate a finding that the discharge was improper.VII. THE ALI EGED CONSTRUCTIVE DISCHARGE OFCOL.EEN HOGLEA. FactsHogle was reinstated on December 4, 1976; then quiton September 8, 1977. She was a counterclerk at SanPablo before the strike. She performed the same functionupon reinstatement, first at Oakland, then at Berkeley,and finally at San Pablo.22Upon her return to San Pablo, in August 1977, Hoglebegan to suffer from harassment and vandalism. OnAugust 7, she found motor oil in her coffee at work. OnAugust 10, she noticed that someone had written"Coleen screws" on an office calendar. That same day atlunchtime, she found grease on the hood of her car, thecar had been scratched and squirted with a fluid thatbleached out the paint, and the tires were surrounded byT-shaped nails used by a certain tool that Respondentrents. The car was parked on a public street near the SanPablo facility. Hogle had served Alfred Walker's smallclaims complaint on Carter, at San Pablo, the morning ofAugust 10.That afternoon, Hogle showed her car to GeorgeWestbrook, San Pablo manager. He reacted that he didnot "think anybody from here would do anything likethat." She replied that he was "full of it." Robert Bergcredibly testified that he had heard Carter encouragesome of the employees to "mess up" the cars of ex-strik-ers, even offering rides to where the cars were parked.Berg described a time when Richard Moody boasted ofeither scratching Hogle's car with a key, or of poking ahole in its radiator. Later, Berg heard Carter ask Moodyif he had done it, after which, when Moody said he had,Carter exclaimed that he could "hardly wait until tonightwhen she got ready to go home."On August 21, Hogle told some of the striker replace-ments at San Pablo that, whenever they might ask for araise, Carter would tell them that his money was "tiedup at the Labor Board," to which she added:When you think you are going to get a raise, youlook around and see who is driving the Cadillac andthen see when you get your raise.Carter, evidently having heard about these remarks, con-fronted Hogle on August 24, stating:All through this thing, Coleen, you know I feltreally close to you, but I am not going to stand foryou starting rumors about me and calling me a thiefand telling my employees that I am taking companyfunds, I won't have that.In response, Hogle denied that she had called Carter athief or said anything about company funds, and askedthat a shop steward be present on her behalf. Carter re-plied:*2 As is concluded in the companion backpay decision of this dale,however, Hogle never was paid at a proper level after reinstatementI am sick and tired of you and your people comingin here and disrupting things. If you don't like it,you get the hell out.Hogle again asked for a steward. Westbrook, presentduring the exchange, interjected that she did not need asteward- "nothing was said about you and ...it doesnot relate to your job." A while later, Carter received atelephone call from Alfred Walker, the chief steward,about the situation, after which Walker spoke to himface to face, telling him he had violated the labor law byrefusing Hogle's request. Carter caused a written warn-ing to be placed in Hogle's personnel file over thematter. It was not shown to her, and she apparently wasnot aware of it before she quit.On August 31, Hogle found an obscene limerick scrib-bled on the wall of the women's restroom at San Pablo.It began, "There once was a whore named Coleen," andended, "even Al fell in & was never again seen." The"Al" presumably was a reference to Walker. Hogleshowed this to Westbrook, remarking, "You can tell methat these aren't any of your people doing these things."Westbrook replied that he did not think Carter did it.Later that day, Carter apologized to Hogle "for the filthwritten on the bathroom wall," and said he had "no ideathose things were happening." On duty at San Pablo thatday, besides Hogle, Carter, and Westbrook, were Moodyand Mike Hoffmann.The charge in Case 20-CA-13334 (later renumberedCase 32-CA-352) was served on Respondent on aboutAugust 31.23 On September 1, Carter assembled some ofthe San Pablo employees in the yard, stating to them:I was just served with more papers from the Boardlast night and I apologized to Coleen for the stuffthat was written on the bathroom wall, and I'msorry I did that because now they are really tryingto hang me at the Board and this vandalism stuffhas really got to stop. We can't have this aroundhere. What you do off the job is your own busi-ness.24As previously mentioned, Hogle quit a week later, onSeptember 8, leaving Walker as the only ex-striker onthe payroll.Hogle was a union steward and on the union bargain-ing committee in negotiations with Respondent.B. T3Conclusion.It is concluded that Respondent induced Hogle to quitbecause of her striking and subsequent union activities,and that it consequently was tantamount to a discharge,violating Section 8(a)(3) and (1) as alleged.The harassment, the vandalism, and the obscenities in-flicted on Hogle in the last month of her employmentclearly had management sanction, and obviously weremeant to punish her for striking and for requesting thepresence of a steward when Carter confronted her, andplainly were so offensive and recurring as to make her23 The charge was filed on August 29.24 This is Hogle's credible version of Carter's comments. She testifiedthat she .as not part of the group, but was within earshot340 CARTER'S RENTAIwork situation intolerable. She therefore was warrantedin claiming the benefits of unlawful discharge eventhough quitting. E.g., Fidelity Telephone Company, 236NLRB 166 (1978); Crystal. Princeton Refining Company,222 NLRB 1068, 1069 (1976).VIII. THE SUSPENSION OF ALtFRED WAI.KERA. FactsWalker, it will be recalled, was reinstated on Decem-ber 16, 1976, and discharged on February 12, 1978.On September 8, 1977, he was suspended for I weekwithout pay. He then was a yardman at Berkeley. Carterprepared a written warning incidental to the suspension.It states:Al checked out equip. at Berkeley store improperly,causing equip. to break down and delay of job bycustomer. Damage to equip. app. 800.00 & loss ofrental of $90.00. Cust. has signed statement to thefact of substandard work and carelessness.On the morning of August 8, Walker rented out asmall tractor, called a Bobcat. The customer called inabout 2 hours later, reporting that the machine waslosing power and could not "pull a hill." Walker went tothe site, finding it in a ditch. He started it and it seemedto be "running fine." The oil, however, appeared to beoverly full, so he drained some. Then, as Walker tried todrive it out of the ditch, the customer observed oil leak-ing from the rear. Walker assured him not to worry, thatit was oil "coming from the pan."At length, unable to extricate the machine from theditch because of its steepness, Walker told the customerto pull it out with a larger tractor, which was en route.Walker cautioned the customer to check the oil beforestarting the engine, explaining that Respondent would re-imburse him for any oil he added. Walker then returnedto Berkeley.Later in the day, the customer called in that theBobcat had blown up. Walker again went to the site,verifying that the engine indeed had blown up. He askedthe customer if he had checked the oil before starting theengine. The customer said no, that the Bobcat had beendriven only a short distance "and then we heard thisnoise." Walker remonstrated that he had "specificallytold" the customer not to start the engine without check-ing the oil, to which the customer replied: "Well, wewere just trying to get it out of the way."Walker afterwards telephoned Carter to explain thesituation. The record intimates that Carter was not inter-ested in what Walker had to say, instead declaring thatWalker had been negligent and cost him money, and wasbeing suspended. Walker also went to see the customerat the customer's home. The customer told him: "I knowthat it is not your fault, but I don't want to pay for thetractor."25As against the statement in the warning notice thatWalker had checked out the equipment improperly,1r The foregoing recital is based on Walker's credible and unrefutedtestimony. The customer did not testify. and neither Carter nor anyoneelse from management testified concerning Walker's suspensionWalker credibly testified that he had been workingaround Bobcats since 1972, and had followed the sameprocedure on this occasion as always. Regarding the as-sertion that the customer had signed a statement describ-ing "substandard work and carelessness," no such docu-ment was placed in evidence.Walker was suspended the day of Hogle's constructivedischarge. About 2 weeks before, as has been detailed,Walker, as steward, told Carter that he was in violationof the labor law in denying Hogle's request for a stewardwhen Carter spoke to her; about 1 week before, the ob-scene limerick referring to Walker and Hogle appearedin the restroom at San Pablo; and, about I week before,the charge was filed against Respondent in Case 20-CA-13334 (Case 32-CA-352).B. ConclusionIt is concluded that Walker's suspension was in retri-bution for his striking and subsequent union activities,and that it consequently violated Section 8(a)(3) and (I)of the Act as alleged.Perhaps most revealing was its timing relative to thematters concerning Hogle and to Walker's activities, assteward, on her behalf. Beyond that, there is no convinc-ing evidence that Walker in fact was negligent or depart-ed from the usual practice regarding the Bobcat; Carter'seagerness to announce his suspension, in their telephoneconversation, belied any interest in honestly ascertainingthe facts, instead exposing a predisposition to be punitive;the record reflects no precedent for this kind of punish-ment in these or kindred circumstances; and Respond-ent's failure to place in evidence any written statementattributable to the customer suggests that none was givenand that the reference in the warning notice is untrue.All of this, in combination with Respondent's consum-ing hostility toward Walker, as one of the ex-strikers,dictates the conclusion that the suspension was unlawful-ly motivated.CONCLUSIONS OF LAWRespondent violated Section 8(a)(3) and (1) of the Actby:1. Its system of written warnings, as implemented fromOctober 1976 until there no longer were any ex-strikerson the payroll in February 1978.2. Discharging Walter Freeman on November 6, 1976;Richard Mead on March 19, 1977; James Morgan on De-cember 4, 1976; Janice Browne Tucker on April 4, 1977;Alfred Walker on February 12, 1978; and KimberlyWestbrook on January 31, 1977.3. Constructively discharging Coleen Hogle on Sep-tember 8, 1977.4. Suspending Alfred Walker for I week on September8, 1977.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:341 2DECISIONS O()F NA O()NAL LABOR RELATIONS BO()ARD()RDER2iThe Respondent, Carter of California, Inc., d/b/aCarter's Rental, Berkely, Oakland, and San Pablo, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Implementing a system of written warnings for thepurpose of discriminating against employees for havingengaged in a strike or other union or protected concert-ed activities.(b) Discharging, suspending, causing to quit, or other-wise discriminating against employees for having en-gaged in a strike or other union or protected concertedactivities.(c) In any other manner interfering with, restraining,or coercing employees in their exercise of rights underthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Remove from its records, including the personnelfiles of the affected persons, all written warnings issuedfrom October 1, 1976, through February 12, 1978, andexpunge any reference thereto; and notify the affectedpersons in writing that this has been done and that thewarnings have been retracted. 27(b) Offer Walter Freeman, Coleen Hogle, RichardMead, James Morgan, Janice Browne Tucker, andAlfred Walker immediate and full reinstatement to thejobs they held before the strike in April-May 1976, or, ifany such job no longer exists, to a substantially equiva-lent position, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of earnings and benefits suffered by reason of itsdiscriminatory discharges of them.28(c) Make the estate of Kimberly Westbrook whole forany loss of earnings and benefits suffered by reason of itsdiscriminatory discharge of her.29(d) Make Alfred Walker whole for any loss of earningsor benefits suffered by reason of his unlawful 1-week sus-pension.30(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.26 In the event no exceplions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes7 Warnings having issued to nonstrikers to conceal the discriminatorythrust of warnings against the ex-strikers, there being no way to deter-mine which if any of the warnings might have been valid, and applyingthe precept that any ambiguity be resolved against the wrongdoer, it isappropriate the Respondent be required to remove all warnings issuedduring the period stated.2" Loss of earnings shall be computed as prescribed in F W WoolworlhCompany, 90 NLRB 289 (1950), plus interest as set forth in Isis Plumbing& Heating Co, 138 NLRB 716 (1962), and Florida Steel Corporation. 231NLRB 651 (1977).29 See fn. 28, supru.:"' See fn 28, iupra.(f) Post at its locations in Berkeley. Oakland, and SanPablo, California, copies of the attached notice marked"Appendix.""' Copies of said notice, on forms providedby the Regional Director for Region 32, after being dulysigned by Respondent's authorized representative. shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatthe notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.:" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAppendixNo-rICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives all employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WIL.L NOT implement a system of writtenwarnings for the purpose of discriminating againstemployees for having engaged in a strike or otherunion or protected concerted activities.WE WILL NOT discharge, suspend, cause to quit,or otherwise discriminate against employees forhaving engaged in a strike or other union or pro-tected concerted activities.WE WILL. NOT in any other manner interferewith, restrain, or coerce employees in their exerciseof rights under the Act.WE wiL. remove from our records, including thepersonnel files of the affected persons, all writtenwarnings issued from October 1, 1976, through Feb-ruary 12, 1978, and expunge any reference thereto,and notify the affected persons in writing that this342 CAR FER'S RENTALhas been done and that the warnings have been re-tracted.WI witi offer Walter Freeman, Coleen Hogle,Richard Mead, James Morgan, Janice BrowneTucker, and Alfred Walker immediate and full rein-statement to the jobs they held before the strike inApril-May 1976 or, if any such job no longer exists,to a substantially equivalent position, without preju-dice to their seniority or other rights and privileges,and make them whole for any loss of earnings andbenefits suffered by reason of our discriminatorydischarges of them in 1976, 1977, and 1978, plus in-terest.WEi wit i.i. make the estate of Kimberly West-brook whole for any loss of earnings and benefitssuffered by reason of our discriminatory dischargeof her in 1977, plus interest.WE wnil. make Alfred Walker whole for any lossof earnings or benefits suffered by reason of his un-lawful one-week suspension in 1977, plus interest.C ARTER OF CAI.IFORNIA, INC. D/B/AC ARTER'S RLNTAI